       Case 3:20-cv-05484-TKW-HTC Document 4 Filed 06/04/20 Page 1 of 3
                                                                                     Page 1 of 3


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION


KENT HOVIND and
PAUL HANSEN,
Trustee for Creation Science Evangelism,

       Plaintiffs,

v.                                                       Case No. 3:20cv5484-TKW-HTC

UNITED STATES OF AMERICA, et al.,

     Defendants.
__________________________________/

                                           ORDER

       Plaintiffs have filed a complaint, pursuant to 42 U.S.C. § 1983, alleging

Defendants have violated their rights under the U.S. Constitution, the Florida

Constitution, and common law torts based on multiple perceived violations. ECF

Doc. 1. Although Plaintiffs are proceeding pro se, they have paid the $400 filing fee

and are not proceeding in forma pauperis. Thus, Plaintiffs are responsible for

serving the complaint on Defendants so Defendants may respond to their

allegations.1




1
 Plaintiffs provided the Court with six (6) copies of their complaint. However, as stated herein,
Plaintiffs are responsible for serving the complaint and summons on each Defendant.
      Case 3:20-cv-05484-TKW-HTC Document 4 Filed 06/04/20 Page 2 of 3
                                                                           Page 2 of 3


      Pursuant to Federal Rule of Civil Procedure 4(b), on or after filing the

complaint, the Plaintiffs may present a summons to the clerk for each Defendant to

be served. Fed. R. Civ. P. 4(b). Plaintiffs shall serve a copy of the complaint and

summons on each Defendant in the manner prescribed by Rule 4 of the Federal Rules

of Civil Procedure, and Plaintiffs should note that specific service rules may apply

depending on whether a particular Defendant is an individual, corporation, or other

entity. For example, there are specific procedural requirements for serving a

government entity such as Defendant United States of America under Rule 4(i).

Plaintiffs are further warned that they must complete service within ninety (90) days

of the date they filed the complaint or, absent good cause, the Court must dismiss

their claims as to any unserved Defendant. See Fed. R. Civ. P. 4(m).

      Accordingly, it is ORDERED that:

      1.     Plaintiffs shall promptly, and by no later than five (5) business days of

the date of this order, present the requisite summons(es) to the clerk for signature,

seal, and issuance.

      2.     Plaintiffs shall promptly serve the issued summonses and service copies

of the complaint on each Defendant in the manner prescribed by Rule 4 of the

Federal Rules of Civil Procedure.

      3.     If a notice of appearance is filed by an attorney for any of the

Defendants, Plaintiffs shall be required to mail to that attorney a copy of every


Case No. 3:20cv5484-TKW-HTC
      Case 3:20-cv-05484-TKW-HTC Document 4 Filed 06/04/20 Page 3 of 3
                                                                            Page 3 of 3


pleading or other paper submitted for consideration by the Court. Plaintiffs shall

include with any paper submitted for filing a certificate of service stating the date a

correct copy of the paper was mailed to that defendant or to the attorney representing

that defendant. Any paper submitted for filing that does not contain a certificate of

service shall be returned by the clerk and disregarded by the Court. See Fed. R. Civ.

P. 5; N.D. Fla. Loc. R. 5.1(F).

      DONE AND ORDERED this 4th day of June, 2020.

                                  /s/ Hope Thai Cannon
                                  HOPE THAI CANNON
                                  UNITED STATES MAGISTRATE JUDGE




Case No. 3:20cv5484-TKW-HTC
